 



Exhibit 10.17
December 14, 2005
VIA HAND DELIVERY
Mr. John J. Puisis
811 Lenox
Glenview, IL 60025
     RE:       Severance Agreement and Release
Dear John:
     This will confirm our proposal concerning the termination of your
employment with Third Wave Technologies, Inc. (“Company”) on December 14, 2005
(“Separation Date”). In connection with the separation, the Company offers you
the following benefits:
     (1)       The Company shall provide you with the following:
          (A)       The Company will pay you your regular wages through the
Separation Date;
          (B)       The Company will pay you for any accrued vacation that you
have not used as of the Separation Date;
          (C)       If you participated, you will retain all your vested rights
in the Company’s 401(k) plan;
          (D)       You will receive a severance payment equal to 24 months of
your then current Base Salary, 6/24th of which shall be paid in a lump sum
within 3 business days of the Revocation Date, with the balance to be paid in 18
equal monthly installments (the first installment due on the first day of the
calendar month following the month in which termination occurs).
          (E)       All stock options granted to you shall immediately be
accelerated and shall be considered fully vested. Notwithstanding anything
contained in the Option Grant Agreements to the contrary, your vested
Non-Qualified Stock Options shall be open for exercise until the latest date on
which those options would expire or are eligible to be exercised under the
Option Grant Agreements, determine without regard to such termination or
resignation; provided, however, that in the event of a conflict between any
Option Grant Agreement this Agreement shall control. You and the Company
acknowledge and agree that such extended exercise period shall not apply to any
Incentive Stock Options the exercise periods for which shall continue to be
governed by the terms of the Option Grant Agreements. You understand and agree
that any extended exercise period granted to Incentive Stock Options issued to
Executive on or prior to July 17, 2003 converted those Incentive Stock Options
into Non-Qualified Stock Options.

 



--------------------------------------------------------------------------------



 



December 14, 2005
Page 2
          (F)       The Company will provide you and your eligible dependents,
with the right to participate, at your own expense, in the plan in accordance
with the mandates of the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”). Unless you and, if applicable, your eligible dependents
exercise these rights in a timely manner, coverage under the Company’s group
health insurance plan will cease as of the last day of the month in which the
Separation Date occurred. In addition, you will receive an amount equal to
1/12th of 7.6% of your Base Salary payable each month (the first installment due
on the first day of the calendar month following the month in which termination
occurs) in twelve (12) monthly installments, or a monthly amount equal to 1/12th
of such greater percentage as may be in effect for senior employees of the
Company immediately prior to your termination; which amount is intended, but not
required, to be used by you to acquire such medical, dental, hospitalization,
accident, disability, life insurance and any other benefits as you may
determine. As of the Separation Date, you will cease to participate in all other
Company benefit plans.
          (G)       You will receive an outplacement consulting package up to a
maximum value of $15,000 that shall be selected at your discretion.
          (H)       The Company agrees not to contest any claim for unemployment
filed after the Separation Date.
All payments described above, will be subject to normal deductions for income
and employment taxes and will be made to you no later than the time required by
applicable law.
     (2)       Your Undertakings. In exchange for the benefits provided to you
under Paragraph 2, above, you agree as follows:
          (A)       You agree, on behalf of yourself, your heirs, successors and
assigns, to release the Company, its affiliates and subsidiaries and their
respective past and present officers, directors, stockholders, partners,
members, agents and employees (collectively “Released Parties”) from any claims
arising on or before the date you sign this agreement. This includes, but is not
limited to, giving up: (i) any claims under the Age Discrimination in Employment
Act (ADEA) of 1967, the Older Worker Benefit Protection Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act, the Civil Rights
Act of 1964, as amended, or claims under any other federal, state or local
employment discrimination or employee benefit laws, (ii) any defamation,
privacy, wrongful discharge or other tort or breach of contract claims under
state law, (iii) any retaliation claims, (iv) any claims for compensatory,
consequential or punitive damages, back pay, front pay, costs, attorneys fees,
interest or other expenses, and (v) any other legal obligation or responsibility
arising from or in respect to your employment or termination of employment
except for a claim to enforce this Agreement. This release of claims includes
any claims, whether they are presently known or unknown, or anticipated or
unanticipated by you. You should not construe references to specific claims as
in any way limiting the general and comprehensive nature of the release of
claims provided under this Paragraph 2(A). You agree to waive and give up any
benefit conferred on you by any order or judgment issued in connection with any
proceeding filed against the Released Parties regarding

 



--------------------------------------------------------------------------------



 



December 14, 2005
Page 3
 any claim released in this agreement. This release does not apply to claims for
benefits under any applicable workers’ compensation law;
          (B)       You agree that, as of the Separation Date, you have or will
expeditiously return to the Company all of its property and all of the property
of its present and former officers, directors, stockholders, partners, members,
agents, employees and customers which you possess or over which you have direct
or indirect control, including, but not limited to, all monies, documents,
electronic or otherwise, records and files, credit cards, office keys, Company
vehicles, cellular telephones, and electronically encoded information such as
computer disks, etc. (and all copies of such Company property);
          (C)       You agree not to engage at any time in any form of conduct
or make any statements or representations, or direct any other person or entity
to engage in any conduct or make any statements or representations, that
disparage, criticize or otherwise impair the reputation of the Company or any of
the Released Parties (defined above). Nothing contained in this Paragraph 2(C)
shall preclude you from providing truthful testimony required pursuant to
subpoena or other legal process;
          (D)       You agree to actively cooperate with the Company, including
giving depositions and as a witness, in connection with the legal proceedings or
matters in which the Company is or may become involved;
          (E)       You agree that all post-employment obligation set forth in
that certain Employment Agreement, date September 19, 2001, between you and the
Company, as amended on July 17, 2003 and June 14, 2004 (the “Employment
Agreement”), shall remain in full force and effect according to the terms of
such agreement; and
          (F)       You understand that the Company has no obligation to rehire
you, and you agree not to seek employment or re-employment from the Company.
     (3)       Acceptance and Revocation Procedures. The Company wishes to
ensure that you voluntarily agree to the terms contained in this agreement and
do so only after you fully understand them. Accordingly, the following
procedures shall apply:
          (A)       You agree and acknowledge that you have read this agreement,
understand its contents, and may agree to the terms of this agreement by signing
and dating it and returning the signed and dated document, via mail, hand
delivery, or overnight delivery, so that it is received by Peter L. Coffey, c/o
Michael Best & Friedrich, LLP, 100 East Wisconsin Avenue, Suite 3300, Milwaukee,
Wisconsin 53202-4108 on or before 5:00 p.m. Central Time on the twenty-first
(21st) calendar day after you receive it.
          (B)       You agree and acknowledge that you have been advised by the
Company to consult with an attorney prior to signing this agreement;

 



--------------------------------------------------------------------------------



 



December 14, 2005
Page 4
          (C)       You understand that this agreement, at Paragraph 2(A),
above, includes a final general release, including a release of all claims under
the Age Discrimination in Employment Act;
          (D)       You understand that you have seven (7) calendar days after
signing this agreement within which to revoke your acceptance of it (“Revocation
Period”). Such revocation will not be effective unless written notice of the
revocation is, via mail, hand delivery, or overnight delivery, directed to and
received by Peter L. Coffey, c/o Michael Best & Friedrich, LLP, 100 East
Wisconsin Avenue, Suite 3300, Milwaukee, Wisconsin 53202-4108 on or before 5:00
p.m. Central Time.
          (E)       This agreement will not be binding or enforceable unless you
have signed and delivered it as provided in Paragraph 3(A), above, and have
chosen not to exercise your revocation rights, as described in Paragraph 3(D),
above. If you give timely notice of your intention to revoke your acceptance of
the terms set forth in this agreement, this agreement shall become null and
void, and all rights and claims of the parties which would have existed, but for
the acceptance of this agreement’s terms, shall be restored; and
          (F)       You represent and warrant to the Company that, in the event,
you choose to accept the terms of this agreement by signing it, the date and
time appearing above your name on the last page of this agreement shall be the
actual date and time on which you have signed the agreement.
     (4)       Miscellaneous. Should you accept the terms of this agreement, its
terms will be governed by the following:
          (A)       This agreement constitutes the complete understanding
between you and the Company concerning all matters affecting your employment
with the Company and the termination thereof. If you accept this agreement, this
agreement supersedes all prior agreements, understandings and practices
concerning such matters, including, but not limited to, any Company personnel
documents, handbooks, policies, incentive or bonus plans or programs, and any
prior customs or practices of the Company; provided, however, that this
Paragraph 4(A) does not apply to any prior confidentiality, non-competition or
other restrictive covenant obligations that you owe to the Company (including,
but not limited to, such obligations set forth in Section 12 [Confidentiality],
13 [Non-Compete; Non-Solicit] and 15 [Intellectual Property]) which shall
survive and remain in full force and effect following the Separation Date;
          (B)       This agreement and its interpretation shall be governed and
construed in accordance with the laws of the State of Wisconsin and shall be
binding upon the parties hereto and their respective successors and assigns;
          (C)       In the event that you breach any provision of this
agreement, you agree that the Company may suspend all additional payments under
this agreement, recover any damages suffered as a result of such breach and
recover from you any reasonable attorneys’ fees or costs it

 



--------------------------------------------------------------------------------



 



December 14, 2005
Page 5
  incurs as a result of your breach. In addition, you agree that the Company may
seek injunctive or other equitable relief as a result of a breach by you of any
provisions of this agreement.
     This agreement is intended to resolve all outstanding issues between you
and the Company in a comprehensive manner.
     Should you have any questions, please feel free to contact me.

            Very truly yours,

THIRD WAVE TECHNOLOGIES, INC.
      By:   /s/ Kevin T. Conroy         Kevin T. Conroy             

I agree with and accept the terms contained in
this agreement and agree to be bound by them.
Dated this 20th day of December, 2005.

                  /s/ John J. Puisis       John J. Puisus           

 